                              Vincent M. Lentini
                               Counselor at Law
                       1129 Northern Boulevard, Suite 404
                          Manhasset, New York 11030

Admitted to practice                                         Phone: (516) 228-3214
in Connecticut & New York                                    Fax:   (516) 228-9385

                                      March 18, 2020

Via ECF Filing
Magistrate Judge Stewart D. Aaron
US Magistrate Court Judge
US District Court SDNY
                                                                                              3/19/2020
500 Pearl Street
New York, NY 10007
                                      Re: Nikonov v. Flirt NY Inc., et al
                                      Index No. 19-CV-07128

Dear Magistrate Judge Aaron:

       I am counsel for the defendants.

        In light of the ongoing Coronavirus national emergency, I write to request that the
April 2, 2020 conference in this matter be adjourned to a date in late May 2020.

       Thank you.
                                                             Respectfully submitted,
                                                             S/
                                                             Vincent M. Lentini

cc: Client
cc: Doug Lipsky, Esq. counsel for plaintiff




   Defendants' motion is DENIED. In light of public health developments, the Initial
   Conference scheduled to take place on April 2, 2020 at 2:30 p.m. shall go forward by
   telephone. At the scheduled time, the parties shall each separately call (888) 278-0268 (or
   (214) 765-0479) and enter access code 6489745.
   SO ORDERED.
   Dated: March 19, 2020
